TAYLOR, Judge.
The appellant, Eddie Anderson, was convicted of distribution of a controlled substance after pleading guilty pursuant to a plea-bargain agreement. He appealed his *908conviction to this court but was not represented on appeal by counsel.
Granting a motion to remand filed by the state, the circuit court was directed to determine whether the appellant is indigent and, if so, to appoint counsel. In response the circuit court has filed the following order:
“Pursuant to the Order of Return to Remand, on November 17,1993, this Court appointed Hon. Linda Henderson counsel to contact and represent the defendant and to communicate his wishes concerning an appeal to the Court of Criminal Appeals. Hearing was set for November 29, 1993. The Court has received the attached written report, the original of which was filed in the circuit court, indicating that the defendant does not wish to pursue his appeal and requests that it be withdrawn.
“Having considered the same and discussed the matter with Ms. Henderson, and having been made aware by counsel and the state that defendant’s mother and perhaps others have viewed the videotape and was satisfied [that it] exists and showed the defendant, the court observes that the defendant has little basis for appeal and accepts that he does not wish to do so. Accordingly, this court does not appoint counsel for an appeal.”
The report referred to by the trial court, filed by Ms. Henderson, appointed counsel,1 states, in pertinent part:
“1. Counsel spoke to defendant by telephone on two (2) occasions and reviewed with him in detail the evidence in his case that had been presented to and discussed with the undersigned by the assistant district attorney, [Alcoholic Beverage Control Board] agent, former trial counsel, and former appellate counsel. Defendant agreed with the validity of the videotaped evidence, which he acknowledged had been viewed by certain family members, including his mother.
“2. Defendant informed the undersigned that he does not desire to pursue his appeal, and has requested that it be withdrawn.”
Accordingly, we hereby dismiss this appeal. APPEAL DISMISSED.
All the Judges concur.

. Counsel was appointed by the circuit court for the limited purpose of contacting the appellant and communicating his wishes regarding his desire to proceed with his appeal.